MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Aug 20 2018, 9:55 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeffery C. Hatcher, Jr.,                                 August 20, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-787
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1706-F4-41



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-787 | August 20, 2018                       Page 1 of 6
                                       Statement of the Case
[1]   Jeffery C. Hatcher, Jr. appeals his aggregate sentence of twelve years after he

      pleaded guilty to three counts of dealing in cocaine or a narcotic drug, each as a

      Level 4 felony. Hatcher raises a single issue for our review, namely, whether

      his sentence is inappropriate in light of the nature of the offenses or his

      character. We affirm.


                                 Facts and Procedural History
[2]   On three different occasions in September and October of 2016, Hatcher, who

      lived in Chicago but worked in Spencerville, Indiana, sold heroin to a

      confidential informant for the Fort Wayne Police Department. The amount of

      heroin Hatcher sold ranged from 1.6 grams to 2.9 grams. On June 21, 2017, the

      State charged Hatcher with three counts of dealing in cocaine or a narcotic

      drug, each as a Level 4 felony.


[3]   In January of 2018, Hatcher pleaded guilty to each of the charges without the

      benefit of a plea agreement. The court found Hatcher guilty and proceeded to

      sentencing. Following a hearing, the court stated as follows:


              As mitigating circumstances in this matter I will show that
              [Hatcher] has accepted full responsibility . . . . I also hear
              [Hatcher’s] remorse . . . . I will also give that the weight that it
              deserves. It’s very easy to have remorse though when you get
              caught. As aggravating circumstances though Mr. Hatcher you
              were on parole when you picked up a level four dealing of heroin
              in my community. You haven’t sat in my courtroom very much,
              but I am cleaning up heroin addicts all over this community.
              This is my community, and there are so many opiates and heroin

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-787 | August 20, 2018   Page 2 of 6
        running around and fentanyl and all kinds of stuff that
        individuals like you that are bringing it into my community and
        selling it I take that very seriously, and I find it highly
        aggravating. So you were on parole when you . . . were drug
        dealing in my community number one. Also, I look at your past
        criminal history. Back in 1998, in Illinois, in Chicago, you were
        manufacturing and delivering [a] controlled substance. Then in
        2001—you were convicted of that. In 2001, you also [had] the
        exact same offense, manufactured and delivered drugs, that’s also
        in Chicago. Then the Federal Government picked you[] up, and
        you did Federal time in the Bureau of Prisons for possessing a
        firearm. So now I’ve got . . . a drug dealer with a gun. Then in
        Cook County you had another. So when you got out of Federal
        Prison, and you’ve been to the Illinois Department of
        Corrections, and then you get out, and what do you do? Oh, in
        2015 you manufacture and deliver [a] controlled substance.
        Drug dealing, drug dealing, gun, drug dealing. Now, you stand
        before this Court and beg for mercy. . . . I find it highly
        aggravating his five felony convictions. I also note you are
        innocent until proven guilty, but you’ve got a gazillion charges
        pending in Cook County, Illinois[,] right now. . . . I just want
        you to see through my lens when I sentence you . . . . [Y]ou
        have all of these people writing these nice letters about you.
        You’ve had support. . . . [A]nd you’ve decided on your own
        with all this love and support that you are going to continue to be
        a drug dealer and carry around guns. So I find that the
        [aggravating and] mitigating circumstances push him well above
        the . . . middle sentence here. . . . [T]he facts and circumstances
        in this case are highly aggravating. . . . [H]e is a multi-state
        offender. . . . [A]ll prior attempts of rehabilitation have failed.
        There’s nothing else I can do to make you understand how severe
        I think these crimes are.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-787 | August 20, 2018   Page 3 of 6
      Tr. Vol. II at 22-24. The court then sentenced Hatcher to twelve years in the

      Indiana Department of Correction on each conviction, with each twelve-year

      term to run concurrent with the other two. This appeal ensued.


                                     Discussion and Decision
[4]   Hatcher argues on appeal that his aggregate twelve-year sentence is

      inappropriate in light of the nature of the offenses and his character. As we

      have explained:


              Indiana Appellate Rule 7(B) permits an Indiana appellate court
              to “revise a sentence authorized by statute if, after due
              consideration of the trial court's decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” We assess the trial court’s
              recognition or nonrecognition of aggravators and mitigators as an
              initial guide to determining whether the sentence imposed was
              inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct.
              App. 2006). The principal role of appellate review is to “leaven
              the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). A defendant must persuade the appellate court that his or
              her sentence has met the inappropriateness standard of review.
              Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007).


      Robinson v. State, 61 N.E.3d 1226, 1228 (Ind. Ct. App. 2016). “A person who

      commits a Level 4 felony shall be imprisoned for a fixed term of between two

      (2) and twelve (12) years, with the advisory sentence being six (6) years.” Ind.

      Code § 35-50-2-5.5 (2018).


[5]   Hatcher asserts that his twelve-year term for three Level 4 convictions is

      inappropriate. In particular, Hatcher contends that his sentence is

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-787 | August 20, 2018   Page 4 of 6
      inappropriate in light of the nature of the offenses because, “[a]lthough serious,

      none of the offenses . . . was particularly egregious” because he had “sold

      heroin . . . to someone he knew” and “the amounts involved . . . were toward

      the middle to lower end of the range” that made his acts Level 4 felonies.

      Appellant’s Br. at 17; see I.C. § 35-48-4-1(c)(1) (2016). Hatcher further argues

      that, while he has four prior felony convictions for drug-related offenses, his

      criminal history contains no juvenile adjudications “and no convictions as an

      adult for misdemeanor offenses.” Appellant’s Br. at 17. Hatcher additionally

      notes that he “accepted criminal responsibility by pleading guilty . . . without

      benefit of a plea agreement,” that he had showed remorse, that his stepfather

      had abused him as a child, and that his biological father is currently in prison.

      Id. at 18.


[6]   However, we cannot say that Hatcher’s sentence is inappropriate. Regarding

      the nature of the offenses, Hatcher thrice crossed state lines to sell a cumulative

      total of more than six grams of heroin in Indiana. Regarding his character,

      Hatcher’s criminal history includes five prior felonies, four of which are

      offenses relating to the manufacture or distribution of controlled substances,

      and one of which is a federal firearms conviction. He was also on parole when

      he committed the instant three felonies. Moreover, despite his assertions of

      remorse, support, and a substance-abuse history, Hatcher nonetheless continues

      to deal in narcotics. We cannot say that his aggregate term of twelve years in

      the Department of Correction is inappropriate. We affirm his sentence.


[7]   Affirmed.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-787 | August 20, 2018   Page 5 of 6
Crone, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-787 | August 20, 2018   Page 6 of 6